     Case 3:19-cv-02043-TWR-KSC Document 59 Filed 12/16/20 PageID.61277 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     PAMELA STEWART and ZULEKHA                          Case No.: 19-CV-2043 TWR (KSC)
       ABDUL, individually and on behalf of
12
       similarly situated employees of                     ORDER DENYING WITHOUT
13     Defendants in the State of California               PREJUDICE MOTION TO FILE
                                         Plaintiffs,       DOCUMENTS UNDER SEAL
14
15     v.                                                  (ECF Nos. 38, 39, 40, 41, 42, 43, 44, 45,
                                                           46, 47, 48, 49, 50, 51, 52, 53, 58)
16     QUEST DIAGNOSTICS CLINICAL
       LABORATORIES, INC. and DOES I
17
       THROUGH 50, inclusive,
18                                    Defendants.
19
20          Presently before the Court is Plaintiff Pamela Stewart’s unopposed Motion to File
21    Documents Under Seal in Support of Plaintiff’s Motion for Class Certification (“Mot,”
22    ECF No. 58). Having carefully reviewed Plaintiff’s arguments, the proposed sealed
23    documents (ECF Nos. 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53), and the
24    law, the Court DENIES WITHOUT PREJUDICE the Motion as follows.
25           “[T]he courts of this country recognize a general right to inspect and copy public
26    records and documents, including judicial records and documents.” Nixon v. Warner
27    Commc'ns, Inc., 435 U.S. 589, 597 (1978). “Unless a particular court record is one
28    ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”

                                                       1
                                                                                   19-CV-2043 TWR (KSC)
     Case 3:19-cv-02043-TWR-KSC Document 59 Filed 12/16/20 PageID.61278 Page 2 of 3



 1    Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (citing Foltz
 2    v. State Farm Mut. Auto Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). A party seeking
 3    to seal a judicial record bears the burden of overcoming this strong presumption. Foltz,
 4    331 F.3d at 1135. The showing required to meet this burden depends upon whether the
 5    documents to be sealed relate to a motion that is “more than tangentially related to the
 6    merits of the case.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th
 7    Cir. 2016). Where the underlying motion is more than tangentially related to the merits of
 8    the case, the stringent “compelling reasons” standard applies. Id. at 1096–98. Where the
 9    underlying motion does not surpass the tangential relevance threshold, the less exacting
10    “good cause” standard applies. Id. The decision to seal documents is “one best left to the
11    sound discretion of the trial court” upon consideration of “the relevant facts and
12    circumstances of the particular case.” Nixon, 435 U.S. at 599.
13           As Plaintiff Stewart acknowledges, (see Mot. at 4), the “particularized showing of
14    good cause” standard applies where a party moves to seal a document attached to a non-
15    dispositive motion. See Al Otro Lado, Inc. v. Wolf, No. 17-CV-02366-BAS-KSC, 2020
16    WL 5422784, at *4 (S.D. Cal. Sept. 10, 2020) (quoting Kamakana, 447 F.3d at 1180). This
17    requires the moving party to “make a particularized showing of good cause with respect to
18    each individual document.”           SmartMetric, Inc. v. Mastercard Int’l, Inc., No.
19    CV117126MWFAJWX, 2013 WL 12114448, at *2 (C.D. Cal. Nov. 1, 2013) (citing San
20    Jose Mercury News, Inc. v. U.S. Dist. Ct., 187 F.3d 1096, 1102 (9th Cir. 1999)). “The
21    ‘good cause’ standard cannot be satisfied with broad allegations of harm that are not
22    substantiated with specific examples or articulated reasoning.” Foltz, 331 F.3d at 1130.
23    “A showing of ‘good cause’ requires ‘specific demonstrations of fact, supported where
24     possible by affidavits and concrete examples, rather than broad, conclusory allegations of
25     potential harm.’” Id. at 1130–31.
26           In Plaintiff’s Motion, Plaintiff asserts in conclusory fashion that all of the documents
27     she seeks to file under seal “concern Defendant’s corporate policies and practices or
28     sensitive putative class member contact or compensation information.” (See Mot. at 2).

                                                     2
                                                                                 19-CV-2043 TWR (KSC)
     Case 3:19-cv-02043-TWR-KSC Document 59 Filed 12/16/20 PageID.61279 Page 3 of 3



 1    For each of the documents Plaintiff seeks to file under seal, Plaintiff only provides a brief
 2    explanation of what the document is and a conclusory allegation of potential harm or
 3    prejudice. (See Mot. at 2; see also ECF No. 58-2 ¶ 3). Thus, Plaintiff’s request for an
 4    order sealing numerous documents is accompanied by nothing more than broad, conclusory
 5    allegations of harm or prejudice. Plaintiff has not presented, for each of the documents she
 6    requests to file under seal, articulated reasoning or specific demonstrations of fact,
 7    supported by concrete examples of prejudice or harm that could result if these documents
 8    are filed in the public record. Because Plaintiff has failed to make a particularized showing
 9    necessary to establish “good cause,” the Court DENIES WITHOUT PREJUDICE the
10    Motion to File Documents Under Seal.
11          IT IS SO ORDERED.
12
13
14    Dated: December 16, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                               19-CV-2043 TWR (KSC)
